George D. Lamos had possession of the piano and stool under a conditional sale from D. Lathrop  Co., and might have sold whatever interest he had in the property to the plaintiff, and she would thereby have acquired the same rights in the property which he had. These rights included the right of possession and the right of acquiring a complete title by payment of the balance of the price agreed upon. Bailey v. Colby, 34 N.H. 29; Nutting v. Nutting, 63 N.H. 221; Currier v. Knapp, 117 Mass. 324; Benj. Sales 426. As against her vendor and against everybody except the original vendor, she would, by the sale and delivery to her, have acquired a perfect title.
The gift of the piano to the plaintiff by the conditional buyer, George D. Lamos, gave her the same rights in the property that a sale and delivery to her would have given, except that it would not be valid against her donor's creditors. The administrator of George D. Lamos does not appear to have taken the piano and placed it in the hands of the defendant for the benefit of the creditors of the decedent, nor does it appear that the estate is insolvent, or that the property is necessary to meet the expenses of administration. Being the representative of the deceased, the administrator's right to take the piano from the plaintiff was no greater than the right of the deceased in his lifetime. If necessary to satisfy the legal demands against the estate, he might take it for that purpose, but the heirs of George D. Lamos have no rightful claim to it as a part of their share in his estate. Abbott v. Tenney, 18 N.H. 109.
As between the plaintiff and donor, the gift to her was complete when the piano was delivered to her. The donor undertook to give her the property, and it was his duty, not only by his contract with the vendors, but by his understanding with her, to pay for it. Had he completed the payment in his lifetime, the title thus made complete would have been her title, and he could not have revoked the gift and retaken the piano by reason of paying what he had bound himself to do.
The payment by the administrator, the defendant in interest, did not operate to give him a title to the property for the benefit of the estate or heirs. It was the payment of a debt which the deceased owed and was bound to pay, and in paying it the administrator acquired no more rights than the deceased would have acquired by paying the balance after the gift was made. The reception of the price from the administrator by the original vendors *Page 3 
was not a sale of the property to the administrator, nor an assignment of their interest in it. It was the reception of a debt due from the deceased, and one which it was the duty of the administrator to pay if the estate was solvent, and it operated as a release of the vendor's claim upon the property, and confirmed the title in the plaintiff, to whom it had passed by gift from the conditional vendee. Upon the facts appearing in the case, the plaintiff's title to the property is established.
Judgment for the plaintiff.
CARPENTER, J., did not sit: the others concurred.